Citation Nr: 0716088	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  04-41 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a pulmonary thromboembolism with infarct, 
claimed as due to either Department of Veterans Affairs (VA) 
failure to properly diagnose or due to VA-prescribed 
medication.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel




INTRODUCTION

The veteran served under honorable conditions from February 
13, 1958, to May 2, 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for compensation under the provisions of 
38 U.S.C.A. § 1151 for a pulmonary thromboembolism with 
infarct, claimed as due to either Department of Veterans 
Affairs (VA) failure to properly diagnose or due to VA-
prescribed medication.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

The veteran contends that she is entitled to compensation 
under the provisions of 38 U.S.C.A. § 1151 for a pulmonary 
thromboembolism with infarct, claimed as due to either 
Department of Veterans Affairs (VA) failure to properly 
diagnose or due to VA-prescribed medication.  

With regard to the veteran's contention that the pulmonary 
thromboembolism is the result of VA-prescribed medication, 
the veteran specifically asserts that VA prescription of 
Redux, or Dexfenfluramine, caused the thromboembolism and 
that she is therefore entitled to compensation.  The evidence 
of record includes one VA clinical record dated in May 1972 
and VA clinical records dated from November 1997 to March 
2005.  These records do not demonstrate a VA prescription of 
Redux.  However, as VA clinical records dated between May 
1972 and November 1997 have not been associated with the 
claims file, it is unclear whether the veteran was prescribed 
Redux by VA during that time period.  Because VA is on notice 
that there may be additional records that may be applicable 
to the veteran's claim and because these records may be of 
use in deciding the claim, these records are relevant and an 
additional attempt to obtain them should be made.  38 C.F.R. 
§ 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The veteran underwent VA examination in November 2003.  The 
examiner noted that the veteran had a history of pulmonary 
thromboembolism in the 1970s, for which she had not been put 
on anti-coagulant medication, and that she had experienced a 
second pulmonary thromboembolism in August 2002.  At the time 
of the examination, while the veteran was found to still be 
symptomatic, no significant pulmonary disability was found.  
As the examiner, however, did not comment as to the severity 
of the veteran's pulmonary disability prior to the August 
2002 pulmonary thromboembolism, as compared to the severity 
of her current pulmonary disability, it is unclear to the 
Board whether the veteran's disability was permanently 
aggravated by the second pulmonary thromboembolism.  
Additionally, the examiner did not address whether the 
veteran's current pulmonary disability was in any part 
related to a failure of VA to properly diagnose her pulmonary 
condition, or as to whether the second pulmonary 
thromboembolism was caused or contributed to by VA 
prescription of Redux.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4) (2006); see also Robinette v. Brown, 8 
Vet. App. 69, 76 (1995).  While the veteran in this case has 
already been afforded a VA examination, the Board finds that 
there are additional questions that remain to be addressed 
and that a remand for an examination and opinion is therefore 
in order.  

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to obtain records from the 
Memphis, Tennessee, and Poplar Bluff, 
Missouri VAMCs dated from 1972 to 1997.  
A search should specifically be made 
within these records for VA 
prescription of Redux.  If these 
records are no longer on file, a 
request should be made to the 
appropriate storage facilities.  All 
efforts to obtain VA records should be 
fully documented, and the VA facilities 
must provide a negative response if 
records are not available.

2.  After the above records have been 
obtained, schedule the veteran for a VA 
pulmonary examination for the purpose 
of determining whether the veteran 
incurred any additional disability from 
the second pulmonary thromboembolism, 
including a permanent worsening of a 
pre-existing disability as a result of 
delayed diagnosis at the fault of VA.  
The examiner should additionally 
comment as to whether prescription of 
Redux caused or contributed to the 
veteran's development of a pulmonary 
thromboembolism in August 2002.  Any 
further indicated studies should be 
conducted.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner must 
indicate in the examination report that 
the claims file was reviewed.  Finally, 
the examiner should provide the 
rationale for the opinion provided.

3.  Then, readjudicate the veteran's 
claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 for a 
pulmonary thromboembolism with infarct, 
claimed as due to either Department of 
Veterans Affairs (VA) failure to 
properly diagnose or due to VA-
prescribed medication.  If any decision 
remains adverse to the appellant, issue 
a supplemental statement of the case.  
Allow the appropriate period for 
response.  The case should then be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



